Citation Nr: 1541665	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  05-39 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than February 23, 2012, for the initial award of service connection for right shoulder degenerative joint disease (DJD). 

2. Entitlement to a disability rating higher than 40 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, from May 6, 2008.

3. Entitlement to an effective date earlier than August 8, 2013 for the grant of a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and T P.
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from April 1953 to April 1955.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office RO in St Petersburg, Florida, which denied the Veteran a disability rating higher than 10 percent for his service connected degenerative arthritis of the lumbar spine. 

The Veteran testified as a Central Office hearing before the undersigned; a transcript of that hearing has been associated with the Veteran's electronic claims file.   

In a January 2009 rating decision the RO granted an increased evaluation of 20 percent for the Veteran's degenerative arthritis, to include lumbar strain effective May 6, 2008.

In July 2007 and June 2009, the Board remanded the increased rating claims to the RO via the Appeals Management Center (AMC), in Washington, DC for additional Development.  However, as the Veteran had not been awarded the highest possible evaluation, and he was presumed to be seeking the maximum possible evaluation, the claim remained on appeal.  AB v Brown, 6 Vet App 35 (1993).

In a March 2011 decision, the Board added the TDIU issue to the appeal consistent with Rice v Shinseki, 22 Vet App 447 2009).  The Board then remanded the claims of (1) entitlement to a rating higher than 20 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, from May 6, 2008, and (2) entitlement to a TDIU, to the RO via the AMC in Washington, DC, for further development.
In the March 2011 decision, the Board also denied the claim of entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008.  The Veteran appealed the decision to United States Court of Appeals for Veterans Claims (Court).  In December 2012, the parties asked the Court to vacate the March 2011 Board denial and remand the claim back to the Board.  In a November 2011 Order, the Court granted the Joint Motion for Remand (JMR).  The Board's remand directives were left intact.  The issue of entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008, was remanded back to the Board for appellate disposition.

In a January 2012 rating decision, the RO granted service connection for right shoulder DJD, effective February 23, 2012. 

In April 2012, the Board remanded the claim of entitlement to a rating higher than 10 percent for degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008, to the RO via the AMC in Washington, DC, for further development.  Upon remand, in adjudicating this claim, in May 2012, the Appeals Management Center (AMC) granted an increased evaluation of 40 percent for the Veteran's degenerative arthritis, to include lumbar strain, effective April 27, 2011.  However, as the Veteran did not indicate satisfaction with that rating, the claims remained on appeal AB, 6 Vet App at 35 The issues regarding the Veteran's entitlement to ratings in excess of 10 percent, prior to May 6, 2008, 20 percent from May 6, 2008, and 40 percent, from April 27, 2011, as well as the claim for a TDIU were re certified back to the Board.

In a May 2012 rating decision, the RO granted service connection for right shoulder DJD as secondary to the service-connected disability of degenerative arthritis, to include lumbar strain and assigned a 20 percent disability evaluation, effective February 23, 2012.  

In December 2012, the Board issued a decision granting the Veteran a 40 percent rating for his degenerative arthritis of the lumbar spine, to include lumbar strain, prior to May 6, 2008.  The Board directed the RO/AMC to issue a supplemental statement of the case on the remaining issues.  In a December 2012 rating decision, the AMC granted the Veteran a 40 percent rating far degenerative arthritis of the lumbar spine for the duration of the appellate period.  Although the Board's December 2012 decision is final as to the time period prior to May 6, 2008 (38 C.F.R. § 20.1110), the Veteran's claim as to an increased rating from that date remains on appeal AB, 6 Vet App at 35.

In March 2013, the Board determined that the Veteran submitted a notice of disagreement (NOD) regarding the effective date assigned for the award of service connection for right shoulder degenerative joint disease.  The Board remanded the matter for issuance of a statement of the case (SOC).  At the same time, the Board remanded the issues regarding entitlement to a TDIU and to a rating in excess of 40 percent for degenerative arthritis of the lumbar spine from May 6, 2008.

In an April 2014 rating decision, to RO granted service connection for sciatica of the right lower extremity and assigned a 10 percent disability rating, effective April 3, 2014.  

In an April 2015 rating decision, the RO increased the rating assigned for sciatica of the right lower extremity to 20 percent disabling, effective March 16, 2015.  

At the same time, the RO granted entitlement to a TDIU, effective August 8, 2013, the stated the Veteran met the schedular requirement for this benefit.  The record contains evidence that the Veteran was unemployable due to his service-connected disabilities, including his lumbar spine disability prior to August 8, 2013.  Therefore, a determination of whether the Veteran is entitled to TDIU prior to the effective date of August 8, 2013, is part of the determination of the increased rating for a lumbar spine disability, therefore, the Board has jurisdiction over the TDIU determination.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In May 2015, the appellant submitted a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection to a TDIU prior to August 8, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 23, 2012, the Veteran's submitted a VA Form 21-4138, statement in support of claim, requesting that his right shoulder cuff condition be added as a claim as secondary to his service-connected back condition; this correspondence was construed, by the RO, as a claim of service connection for a right shoulder disability.   

2.  In a May 2012 rating decision, the RO granted service connection for right shoulder DJD as secondary to the service-connected disability of degenerative arthritis, to include lumbar strain and assigned a 20 percent disability evaluation, effective February 23, 2012.  

3.  Correspondence received on February 14, 2012 constitutes an informal claim for service connection for right shoulder DJD as secondary to the Veteran's service-connected degenerative arthritis of the lumbar spine, to include lumbar strain.

4.  The Veteran has not alleged and the record does not show that a formal or informal claim for entitlement to service connection for a right shoulder disability was filed prior to February 14, 2012.

5.  The Veteran's degenerative arthritis of the lumbar spine, to include lumbar strain has been manifested by pain and severe limitation of motion or forward flexion of 30 degrees or less; unfavorable ankylosis, pronounced intervertebral disc syndrome (IVDS), or incapacitating episodes having a total duration of at least six weeks during the past 12 months have not been shown.
6.  The Veteran's sciatica of the right lower extremity is manifested by no more than a mild disability from April 27, 2011 and prior to March 16, 2015, and no more than a moderate disability thereafter. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of February 14, 2012 (but no earlier), for the award of service connection for right shoulder DJD have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).

2.  The criteria for an initial disability rating in excess of 40 percent for myofascial strain of the paraspinal muscles of the back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (as effective prior to September 23, 2002); Diagnostic Code 5293 (as effective prior to September 26, 2003); Diagnostic Codes 5235-5243 (2015).

3. From April 27, 2011 and prior to March 16, 2015, the criteria for a separate rating of 10 percent, but no higher, for sciatica of the right lower extremity have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015).

4. From March 16, 2015, the criteria for a separate rating in excess of 20 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(2015).  Regarding entitlement to service connection for a right shoulder disability, the Veteran was provided with the relevant notice and information in a March 2012 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In regards to the Veteran's claim seeking an increased rating for his service-connected lumbar spine disability, in a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In January 2005, July 2007, July 2009 and November 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for his service connected lumbar spine disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in July 2007, January 2009, March 2009, July 2009, and November 2010 letters.  The claims were readjudicated in December 2010, June 2012, January 2013, and April 2014 supplemental statements of the case.  See Mayfield, supra; see also Prickett, supra.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and are adequate to assess the severity of the Veteran's lumbar spine disability.  Additionally, in a March 2013 remand, the Board sought to furnish the Veteran and his representative with an SOC on the issue of entitlement to an earlier effective date for the grant of service connection for his right shoulder disability, obtain recent VA treatment records since July 2010, and a contemporaneous VA examination to assess the severity of his lumbar spine disability.  An SOC was issued in December 2014, updated VA treatment records dated from September 2011 through April 2015 were associated with the claims file; and the requested examination provided in March 2015.  The development was in accordance with the remand request and recent examination was adequate.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); and Barr v. Nicholson, 21 Vet. App. 303 (2007). The evidence does not suggest and the Veteran has not alleged that his disabilities have increased in severity since his last VA examination.
VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to February 23, 2012, for the grant of service connection for a right shoulder disability.  He has indicated that the effective date should be retroactive to 2001, when he filed an increased claim for his service-connected back disability. 

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

On February 23, 2012, the Veteran's submitted a VA Form 21-4138, statement in support of claim, requesting that his right shoulder cuff condition be added as a claim as secondary to his service-connected back condition.  This correspondence was construed, by the RO, as a claim of service connection for a right shoulder disability.  

However, on review of the record, in correspondence received on February 14, 2012, the Veteran reported that he incurred further injury as a result of his service-connected back disability due to back spasm, which caused him to fall.  He specifically claimed that when he fell, he tore the rotator cuff in his shoulder.  In additional correspondence, received on the same date, the Veteran again explained that he injured his right shoulder as a result of losing his balance and falling during a back spasm.  The Board finds that the correspondence received from the Veteran on February 14, 2012 constitutes an informal claim for service connection for right shoulder DJD as secondary to the Veteran's service-connected degenerative arthritis of the lumbar spine, to include lumbar strain.  

Therefore, an effective date of February 14, 2012 is warranted.  

In regards to an effective date earlier than February 14, 2012, in his October 2012 notice of disagreement, the Veteran indicated that the appeal should go back to 2001 when he originally filed the claim on appeal for his back. 

The Board notes that the Veteran has not specifically alleged that he filed a claim regarding a right shoulder disability with the RO prior to February 14, 2012.  A review of the record reflects that the Veteran did not file a formal or informal claim for entitlement to service connection for a right shoulder disability prior to February 14, 2012.  In sum, it is clear from the record that the Veteran showed no intent to file a claim for a right shoulder disability until February 14, 2012.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

After reviewing the totality of the evidence, the Board must find that the RO did not receive an application for compensation benefits prior to the informal claim submitted in February 2012.  The Board has reviewed the claims file, including the VA treatment records and VA examination reports, and there is simply no indication on the part of the Veteran of any intent to file a claim for service connection prior to the February 14, 2012 claim. 

The Board recognizes the Veteran's argument that he should be assigned an effective date retroactive to 2001, when he filed the current claim on appeal for his back.  However, such argument is insufficient to establish that the Veteran is entitled to an earlier effective date under governing laws and regulations.  The effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999). 

While sympathetic to the Veteran's belief that an earlier effective date is warranted; for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to February 14, 2012, for the granting of service connection.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than February 14, 2012.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


III.  Increased Rating

A.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased- rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In addition, when evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Finally, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The regulations used to evaluate diseases and injuries of the spine have changed twice, effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285-95) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) (2015).  VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the Veteran. In so doing, it may be necessary for VA to apply both the old and new versions of the regulation. If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.  The Board notes that a readjustment in the rating schedule may not be used to reduce a Veteran's disability rating unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. 

Diagnostic Code 5295, in effect prior to September 26, 2003, provides that a 40 maximum percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion. 

The Veteran's low back disorder could also be evaluated under Diagnostic Code 5292, in effect until September 26, 2003, which provides a maximum 40 percent evaluation requires severe limitation of motion. 

Finally, the Veteran's disorder may also be evaluated under Diagnostic Code 5293, which was in effect prior to September 23, 2002.  Pursuant to this code, a 40 percent evaluation is warranted where the disability is severe with recurring attacks and intermittent relief; and a maximum 60 percent evaluation is warranted where the disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent pain. 

Effective September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Code 5293. 67 Fed. Reg. 54345 -54349 (2002); now codified at 38 C.F.R. § 4.71a.  Under these rating criteria (renumbered as Diagnostic Code 5243 after September 2003) the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. 

Note 1 to 38 C.F.R. § 4.71a , Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes. 

Finally, effective September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454 -51458 (August 27, 2003).  These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under Diagnostic Codes 5235-5243.  Under these new regulations, intervertebral disc syndrome, renumbered as Diagnostic Code 5243, may be evaluated under this new general rating formula after September 2003 or under the rating criteria for incapacitating episodes made effective September 23, 2002, as set forth above. 

The new General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease: 

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine, 

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and 

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124 (2015). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2015). 

Diagnostic Code 8520 of the Rating Schedule provides the rating criteria for paralysis of the sciatic nerve, and, therefore, neuritis (Diagnostic Code 8620) and neuralgia (Diagnostic Code 8720) of that nerve.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee and flexion of the knee weakened or (very rarely) lost. Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assigned for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively. Id.  A 60 percent rating is warranted for severe and incomplete paralysis with marked muscular atrophy.  Id. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim for increase, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

B. Analysis

On review of the record, the Board finds that, based on the facts shown, the Veteran's low back disorder has been manifested by severe limitation of motion warranting a 40 percent evaluation under Code 5292.  Treatment records from West Palm Beach VA Medical Center (VAMC) document ongoing treatment for the Veteran's lumbar spine disability with pain and decreased range of motion. 
On May 2008 VA examination, the examiner noted a history of decreased motion, stiffness, weakness, spasms, and pain.  Range of motion testing revealed forward flexion of the thoracolumbar spine was measured as 45 degrees, backward extension was to 5 degrees, left lateral flexion was to 20 degrees, right lateral flexion was to 20 degrees, left lateral rotation was to 30 degrees, and right lateral rotation was to 30 degrees.  The combined range of motion was to 150 degrees. Pain with motion was noted; however no spasms, no guarding, and no atrophy were present.  The examiner reported no additional limitations after three repetitions of range of motion and no objective evidence of pain following repetitive motions.  The Veteran reported a history of severe weekly flare ups lasting 3 to 7 days; however, the examiner stated that he was unable to determine the specific degree of additional limitation of motion during the flare up without witnessing a flare-up.  The Veteran did not use any assistive devices and was able to walk more than 1/4 mile, but less than a mile.  There was a mild effect on traveling; moderately effected chores, shopping, recreation, and dressing.  There was a severe effect exercise; and prevented sports.  

On April 2011 VA examination, the Veteran reported a history of severe flare-ups every two to three weeks and lasting one to two days.  He indicated that a TENS unit and asper crème alleviated flare-ups.  In regards to functional impairment during a flare-up, the Veteran stated that he was laid off for a week, could not go outside, would sit in his recliner, and would have food brought to him.  There was a history of fatigue, decreased motion, stiffness, spasm, and sharp, moderate, constant, daily pain.  Range of motion studies revealed that forward flexion was to 30 degrees, extension was to 15 degrees, and bilateral lateral flexion and rotation were each to 15 degrees. There was objective evidence of pain on motion.  There were additional limitations in motion after repetitive-use testing.  Forward flexion was to 25 degrees, extension was to 10 degrees, and bilateral lateral flexion and rotation were each to 15 degrees.  The combined range of motion was 95 degrees.  The examiner indicated that the condition would impact the Veteran's occupational activities due to decreased mobility and pain.  In regards to usual daily activities, the Veteran could not his house chores, he could exercise in the pool almost daily, and sometimes needed assistance with putting on and taking off his shoes and socks.  

On March 2015 VA examination, the Veteran had complaints of a worsening back condition.  He reported that on average he had back pain half of the days in a month.  He described the pain as spasms, which was precipitated by movement and was unpredictable.  He used a TENS unit and rest to get relief in approximately 40 minutes.  The Veteran described functional impairment as being unable to dress himself, trouble with walking, and being unable to bend, lift, or reach.  Range of motion for the lumbar spine was recorded as 70 degrees of flexion with pain; 15 degrees of extension with pain; 10 degrees of right and left lateral flexion with pain; 0 degrees of right rotation with pain; and 5 degrees of left rotation with pain.  There was also pain noted on weight bearing, and the pain was noted to cause a functional loss.  There was no objective evidence of localized tenderness or pain on palpation.  The examiner noted the marked decrease in flexibility in and of itself also resulted in a functional loss.  There was additional loss of motion with repetitive movement for both flexion (50 degrees) and extension (5 degrees) due to pain, fatigue, and lack of endurance.  The combined range of motion was 80 degrees.  The examiner noted that the examination was not conducted following repetitive use over a period of time, and the record neither confirmed nor refuted the veteran's assertions of additional impairment.  Additional contributing factors of the disability were reported as: less movement than normal due to ankylosis, adhesions, etc; weakened movement due to muscle or peripheral nerve injury, etc; and disturbance of locomotion, Interference with standing. 

Therefore, when considering the Veteran's complaints of pain on motion, the maximum schedular rating for chronic severe limitation of motion (40 percent) is warranted under Code 5292 for severe limitation of motion throughout the appeal period.  The Veteran is entitled to the maximum schedular rating for loss of range of motion under the "old" and "new" criteria (Codes 5292, 5237, 5242, and 5243).   Even considering any additional complaints of weakness, fatigability, or loss of function due to pain beyond what was already considered when assigning the maximum 40 percent rating, a higher disability rating may not be assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).

The Board has considered other potentially applicable Codes to determine if a higher rating is warranted.  Consideration under Code 5295 would be of no benefit for the Veteran as a 40 percent rating is the maximum rating available for chronic lumbosacral strain.  Therefore, the only means by which a higher rating could be assigned would be if there is evidence unfavorable ankylosis of the entire thoracolumbar spine; pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past year. 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

VA examinations dated in May 2008, April 2011, and March 2015 indicated that the Veteran retains, albeit severely limited, motion of his low back.  The May 2008 and April 2011 VA examiners found that the Veteran did not have thoracolumbar spine ankylosis.  X-rays taken as in May 2008 revealed progressive advanced degenerative changes.  On May 2008 and April 2011 VA examinations, a physical examination revealed a normal gait and no abnormal spinal curvatures except for lumbar flattening.  The Veteran's head positioning was normal.  On April 2011 VA examination, the Veteran was diagnosed with lumbar stenosis l3/4, multilevel degenerative disc and joint disease of the lumbar spine, and old compression fracture T-12.  While the March 2015 VA examiner reported that functional impairment included less movement than normal due to ankylosis, adhesions, etc.  When ask specifically if there was ankylosis of the spine, the examiner checked the box marked "No".   In other words, there is no evidence of unfavorable ankylosis of the thoracolumbar spine.  A higher disability evaluation under the "old" Diagnostic Code 5289 or "new" Diagnostic Code 5240 would therefore be inappropriate.
With respect to the question as to whether a higher (60 percent) rating could be assigned for intervertebral disc syndrome, there was no evidence of the Veteran experiencing pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings, or that he experienced any incapacitating episodes resulting from intervertebral disc syndrome of at least six weeks during the past year.  Here, the Veteran had intermittent complaints of low back pain with periods of relief.

On May 2008 VA examination, there was no objective evidence of spasm, atrophy, or tenderness and neurological findings were normal.  The Veteran reported a history of severe weekly flare-ups three to seven days a week for which he used a TENS unit and over the counter medication.  The Veteran reported that he needed bed rest during a flare-up.   He also reported incapacitation episodes.  When asked to list each incapacitating episode for the thoracolumbar region during the past 12 months, he reported that he could not list each one since they occurred on a weekly basis.  However, the examiner responded "No", when asked if the Veteran's incapacitating episodes were due to IVDS.   

On April 2011 VA examination, there was no objective evidence of atrophy, tenderness, or weakness.  Muscle spasms and guarding were present and the Veteran used a cane for assistance.  The examiner reviewed primary treatment notes for the past two years.  The records showed that the Veteran had stable back pain until he reported one severe episode of exacerbation of back pain in June 2010, for two to three weeks.  A Medrol dose pack was added to his regimen along with a TENS unit, which was effective.  The examiner noted that in December 2010, the Veteran reported that his back pain had improved and he was able to do his regular exercises.  When the examiner was asked if there were incapacitating episodes of spine disease, she responded, "No".  On detailed reflex examination, knee jerk was 2+ on the left side, and 1+ on the right side; ankle jerk was 0, bilaterally.  Sensory examination on the left side was normal and there was decreased sensation to vibration and pain/pinprick on the right foot.  Detailed motor examination of the lower extremities was normal, bilaterally.  Lasegue's sign was negative.  
On March 2015 VA examination, the Veteran reported intermittent episodes of moderate pain and moderate tingling going down the lateral aspect of the right lower extremity.  He stated that it occurred several times a year, and lasted a couple of hours to a couple of days and appeared to be unrelated to his flare-ups.  Muscle strength was bilaterally reduced (4/5) for hip flexion, knee extension, ankle dorsiflexion, and great toe extension.  Deep tendon reflexes were absent in the bilateral ankles, and sensation was decreased in the bilateral thighs, knees, lower legs, ankles, and feet/toes.  Straight leg raising was negative.  The examiner found that the Veteran did not have radiculopathy on the left side.  The Veteran was reported to have radiculopathy on the right that manifested with moderate intermittent pain and moderate paresthesias and/or dysesthesias.  The examiner opined the right radiculopathy was moderate in severity.  The examiner also noted the Veteran diagnosis of IVDS.  The examiner indicated that the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran required the constant use of a cane and the occasional use of a walker.  Finally the examiner discussed the Veteran's employment history and declared "Vet is unable to obtain or maintain gainful employment due to his back."

Here, there is no evidence to suggest that the Veteran has suffered from incapacitating episodes, as defined at 38 C.F.R. § 4.71a , for a total time period of at least 6 weeks during any 12 month period and the May 2008, April 2011, and March 2016 VA examiners specifically denied that the Veteran experienced incapacitating episodes in a 12 month period.  Moreover, the Veteran and her representative have not specifically identified any treatment records that show incapacitation requiring physician prescribed bed rest for this duration of time.  As such, a higher disability evaluation is not warranted based on incapacitating episodes.  

Furthermore, even considering the neurological manifestations present on April 2011 and March 2015 VA examinations, the Veteran's overall disability picture still does not rise to the level of pronounced intervertebral disc disease.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his low back disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Veteran has provided VA with no evidence, medical or otherwise, to demonstrate that he meets the schedular criteria for a higher disability evaluation.  He is presently receiving the highest disability evaluation available for limitation of motion of the spine, and under the regulations in effect since September 26, 2003, a higher rating cannot be established without evidence of ankylosis or incapacitating episodes totaling at least 6 weeks in a 12 month period.  Likewise, under the regulations in effect prior to September 26, 2003, a higher disability evaluation is not warranted unless there is evidence of ankylosis, a previous vertebral fracture, or "pronounced" intervertebral disc syndrome.  The preponderance of the evidence of record fails to demonstrate that the Veteran meets any of these criteria, and the Veteran has not provided VA with any evidence to suggest otherwise.

Additionally, the Veteran has been assigned separate compensable ratings for right extremity sciatica under 38 C.F.R. § 4.124a, Diagnostic Code 8520 and consideration of the same neurological manifestations under Code 5293 would amount to pyramiding under regulations in effect prior to September 2002.  38 C.F.R. § 4.14 (2015) (the evaluation of the same disability under various diagnoses, and the evaluation of the same manifestations under different diagnoses, are to be avoided). 

As findings characteristic of pronounced disc disease with little intermittent relief are not shown, the disability picture presented, including DeLuca factors, does not warrant a 60 percent rating.  Furthermore, the evidence of record does not demonstrate that the Veteran has ever had incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective as of September 23, 2002).  On May 2008, April 2011, and March 2015 VA examinations, the examiner noted the Veteran's reports of flare-ups and/or episodes and specifically denied any incapacitating episodes during the previous year.  Overall, there also was no history of surgery or hospitalization.  The Board finds that a disability evaluation in excess of 40 percent under the rating criteria for intervertebral disc syndrome is not warranted. 

As to the neurological component of the Veteran's low back disorder, as noted above, he was assigned a 10 percent rating from April 3, 2014 and a 20 percent rating from March 16, 2015 for right lower extremity sciatica.  

While an increased rating is not warranted for the Veteran's bilateral lower extremity sciatica, an earlier effective date of April 27, 2011, is appropriate.

On May 2008 VA examination, detailed sensory, motor, and reflex examinations of the lower extremities were normal.  Lasegue's sign was negative.  On May 2008 and April 2011 VA examinations, there was no history of urinary incontinence, urgency, or retention requiring catheterization; fecal incontinence; constipation; erectile dysfunction; numbness; paresthesias; or leg or foot weakness.  Additionally, on April 2011 VA examination, the examiner noted that there was no history of falls, unsteadiness, or radiating pain.  However, decreased sensation to vibration and pain/pinprick on the right foot was found on the April 27, 2011 VA examination.  The examiner identified "l5, S1" as the affected nerve.  

Here, the criteria for a 10 percent disability rating for mild right lower extremity sciatica has been met since April 27, 2011 and prior to March 16, 2015.  An evaluation in excess of 10 percent has not been met for right lower extremity sciatica.  Thus, the criteria for an increased evaluation based upon neurological impairment would not be warranted as moderate neurological impairment has not been demonstrated. 

As previously noted, on March 16, 2015 VA examination, muscle strength was bilaterally reduced (4/5) for hip flexion, knee extension, ankle dorsiflexion, and great toe extension.  Deep tendon reflexes were absent in the bilateral ankles, and sensation was decreased in the bilateral thighs, knees, lower legs, ankles, and feet/toes.  Straight leg raising was negative.  In regards to the Veteran's left side, the examiner found that the left side was not affected by radiculopathy.  The Veteran was noted with radiculopathy on the right that manifested with moderate intermittent pain and moderate paresthesias and/or dysesthesias.  The examiner opined the right radiculopathy was moderate in severity.  

Although the examiner's diagnosis is not dispositive as to severity, the objective findings are consistent with a moderate level of impairment.  The evidence from earlier in the appeal period does not reflect findings such as diminished muscle bulk or atrophy consistent with "moderately severe" incomplete paralysis.  Therefore, no more than a 20 percent rating is warranted for radicular symptoms of the right lower extremity.

There are no identifiable periods of time, throughout the appeal period in which the Veteran's lumbar spine disability and sciatica of the right lower extremity have been persistently more severe than the extent of disability contemplated under the currently assigned ratings  and thus higher "staged ratings" are not warranted.  See Hart, supra. 

Throughout the appeal period a 40 percent evaluation is an appropriate rating for the Veteran's lumbar spine disability.  Likewise, from April 27, 2011 and prior to March 16, 2015, a 10 percent evaluation is appropriate for the Veteran's right lower extremity sciatica and a 20 percent evaluation thereafter.  However, there is a preponderance of the evidence against a rating in excess of 40 percent based on limitation of motion, or IVDS, as well as a rating in excess of 10 percent for sciatica of the right lower extremity from April 27, 2011 and prior to March 16, 2015 and a rating in excess of 20 percent thereafter.  38 U.S.C.A. 38 U.S.C.A. § 5107.



C.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  His degenerative arthritis of the lumbar spine, to include lumbar strain manifests painful limited thoracolumbar spinal motion and neurological impairment of his lower extremities.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate his disability.  As his condition is contemplated by the rating criteria, referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all of the symptoms of the service-connected disability or its consequent effects. Id.  


ORDER

Entitlement to an effective date of February 14, 2012 (but no earlier), for the award of service connection for right shoulder DJD is allowed, subject to the regulations governing the award of monetary benefits.

A rating in excess of 40 percent for degenerative arthritis of the lumbar spine, to include lumbar strain is denied. 

From April 27, 2011 and prior to March 16, 2015, a separate rating of 10 percent (but no higher) for sciatica of the right lower extremity sciatica is allowed, subject to the regulations governing the award of monetary benefits.

From March 16, 2015, a separate rating in excess of 20 percent for sciatica of the right lower extremity sciatica is denied. 


REMAND

In an April 2015 rating decision, the RO awarded entitlement to a TDIU, effective August 8, 2013.  

For the relevant appeal prior to August 8, 2013, the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

As discussed in the introduction section, given the evidence of current disabilities, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Rice for the appeal period prior to August 8, 2013.

Further, in an April 2009 statement, the Veteran indicated that he is currently

On April 2011 VA examination report, the examiner noted a history of the Veteran being employed as a news photographer who retired in 1982, in part, due to back pain.  

On April 2011 and August 2014 Veteran's application for increased compensation for individual unemployability, the Veteran reported having a college-level education.  He last worked as a freelance Photographer from 1982 to 2002. Prior to that, he worked as a Photographer for NY Daily News from 1951 through 1982.  In a statement received January 14, 2015, the Veteran explained that he stopped working at NY Daily News because he was no longer able to perform his duties as a result of his back condition.  Those duties included frequent travel, lifting heavy luggage and camera cases, squatting, bending and stretching.  He indicated that he accepted a buyout from his employer and started a freelance business which proved too difficult for him to sustain.  At first he reportedly managed working a few hours a day, three days a week, but that gradually decreased to none.

In October 2014 correspondence, the Veteran indicated that he has been unable to work since 2004 due to his physical limitations.  

The Board finds that a retroactive medical opinion as to the Veteran's employability during the rating period would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a retrospective medical opinion as to the Veteran's employability prior to August 8, 2013 from an appropriate VA examiner.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the report must reflect full consideration of the Veteran's documented medical history and assertions.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation at any point prior to August 8, 2013. (Prior to August 8, 2013, the Veteran has been service-connected for degenerative arthritis to include lumbar strain since April 16, 1955; right lower extremity sciatica right shoulder since April 27, 2011; and right shoulder DJD since February 14, 2012)  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 

The examiner should provide a complete rationale, with consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should so state and explain why a non-speculative opinion cannot be offered. 
 
2.  Thereafter, the Veteran's claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether service-connected disabilities (degenerative arthritis to include lumbar strain; right lower extremity sciatica right shoulder from April 27, 2011; and right shoulder DJD from February 14, 2012) precluded him from securing and following gainful employment at any point prior to August 8, 2013.  

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  If, after accomplishing all requested action, as well as any additional action deemed warranted, additional evidence is received, readjudicate the claim on appeal in light all pertinent evidence and legal authority.
 
5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


